991 So. 2d 1036 (2008)
Anthony W. HUFF, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-0137.
District Court of Appeal of Florida, First District.
October 15, 2008.
Anthony W. Huff, pro se, Appellant.
Bill McCollum, Attorney General, and Thomas D. Winokur, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant challenges the trial court's order summarily denying his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. He raised various issues which were correctly denied with the exception of one.
Without affording opportunity for the appellant to amend this claim, the trial court denied as facially insufficient the appellant's allegation that trial counsel was ineffective for failing to move to withdraw his no contest plea. Therefore, in accordance with Spera v. State, 971 So. 2d 754 (Fla.2007), we reverse and remand for the trial court to allow the appellant the opportunity *1037 to amend his facially insufficient claim within a reasonable period of time.
The trial court's order is otherwise affirmed.
AFFIRMED in part, and REVERSED and REMANDED, in part.
BROWNING, C.J., WOLF and BENTON, JJ., concur.